   Case 2:20-cv-00307-JRG Document 1 Filed 09/15/20 Page 1 of 9 PageID #: 1




                             UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


SOLAS OLED LTD.,

                      Plaintiff,                    Case No. 2:20-cv-307

               v.                                   JURY TRIAL DEMANDED

SAMSUNG ELECTRONICS CO., LTD.;
SAMSUNG ELECTRONICS AMERICA, INC.;
SAMSUNG DISPLAY CO., LTD.,

                      Defendants.



         COMPLAINT FOR PATENT INFRINGEMENT AGAINST
SAMSUNG ELECTRONICS CO., LTD., SAMSUNG ELECTRONICS AMERICA, INC.,
                AND SAMSUNG DISPLAY CO., LTD.

       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. §1 et seq., in which Plaintiff Solas OLED Ltd. (“Plaintiff” or “Solas”)

makes the following allegations against Defendants Samsung Electronics Co., Ltd., Samsung

Electronics America, Inc., and Samsung Display Co., Ltd. (collectively, “Samsung” or

“Defendants”):

                                       INTRODUCTION

       1.      This complaint arises from Samsung’s unlawful infringement of the following

United States patents owned by Solas, each of which generally relate to touchscreen technology:

United States Patent Nos. 7,573,068 (“’068 Patent”) and 7,868,880 (“’880 Patent”) (collectively,

the “Asserted Patents”).

       2.      OLED displays are revolutionizing electronic devices today. Devices using OLED

displays enhance a user’s viewing experience by allowing for the visual depiction of perfect blacks



                                                1
   Case 2:20-cv-00307-JRG Document 1 Filed 09/15/20 Page 2 of 9 PageID #: 2




as well as colors with high contrast––without distortion. OLED displays naturally emit light and

have the ability to turn off completely. Due to OLED display’s inherent design, devices are thinner,

lighter, and more flexible than ever before. This is because OLED displays use fewer components.

OLED displays are the trendiest and best displays available on the market today.

       3.        But just a few decades ago, OLED display technology was in its infancy. OLED

displays have since undergone significant improvements to enhance the user experience for

consumers throughout the world.

       4.        Due to the vision of the companies who developed and those who improved on

OLED display technology, this technology has enjoyed rapid developments and improvements.

Research and development engineers have logged hours and hours of work to push this technology

to the forefront of the display market today. Improvements to this technology can be highly

technical, for example, they can relate to improved designs to the operation of drive control to

improved designs of transistor array substrates. These advancements to the various aspects of the

technology—each building a little on a related advancement before it—get us to the highly

advanced state we enjoy today.

       5.        These achievements range from designing the fundamental building blocks, which

enable the operation of OLED display technology, to designing critical enhancements, which

improves important aspects of the user experience and functionality of the OLED display. This

infringement action is about the latter: patented improvements—which took years of research and

millions of dollars in investments to develop, and which are infringed by Samsung’s Accused

Products here.

                                             PARTIES

       6.        Plaintiff Solas Ltd. is an Irish company, having its principal place of business at




                                                  2
   Case 2:20-cv-00307-JRG Document 1 Filed 09/15/20 Page 3 of 9 PageID #: 3




Suite 23, The Hyde Building, Carrickmines, Dublin 18, Ireland. Solas is the sole owner by

assignment of all right, title, and interest in the Asserted Patent.

          7.    Defendant Samsung Electronics Co., Ltd. is a publicly traded corporation organized

under the laws of South Korea. It has its principal place of business at 129 Samsung-Ro,

Yeongtong-gu, Suwon-si, Gyeonggi-do, 443-742, South Korea.

          8.    Defendant Samsung Electronics America, Inc. is a corporation organized under the

laws of the State of New York. Its principal place of business is at 85 Challenger Rd., Ridgefield

Park, New Jersey 07660.

          9.    Defendant Samsung Display Co., Ltd. is a corporation organized under the laws of

Korea. Its principal place of business is at 1 Samsung-Ro, Giheung-gu, Yongin-si, Gyeonggi-Do,

17113, South Korea.

                                  JURISDICTION AND VENUE

          10.   This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

          11.   This Court has personal jurisdiction over Samsung in this action because Samsung

has committed acts within this District giving rise to this action, and has established minimum

contacts with this forum such that the exercise of jurisdiction over Samsung would not offend

traditional notions of fair play and substantial justice. Samsung, directly and through subsidiaries

or intermediaries, has committed and continues to commit acts of infringement in this District by,

among other things, importing, offering to sell, and selling products that infringe the Asserted

Patent.

          12.   Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b). Upon




                                                   3
   Case 2:20-cv-00307-JRG Document 1 Filed 09/15/20 Page 4 of 9 PageID #: 4




information and belief, Defendants have transacted business in this District and have committed

acts of direct and indirect infringement in this District by, among other things, making, using,

offering to sell, selling, and importing products that infringe the Asserted Patent. Defendants have

regular and established places of businesses in this District, including at 1301 East Lookout Drive,

Richardson, Texas 75080 and 6635 Declaration Drive, Plano, TX 75023.

        13.     Furthermore, venue is proper as to a foreign defendant in any district. 28 U.S.C.

§ 1391(c)(3); In re HTC Corp., 889 F.3d 1349 (Fed. Cir. 2018). Defendants Samsung Electronics

Co., Ltd. and Samsung Display Co., Ltd. are foreign corporations organized under the laws of

South Korea, with principal places of business in South Korea.

                                             COUNT I

                      INFRINGEMENT OF U.S. PATENT NO. 7,573,068

        14.     Solas realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        15.     Solas owns by assignment all rights, title, and interest in U.S. Patent No. 7,573,068

(the “’068 Patent”), entitled “Transistor Array Substrate and Display Panel.” The ’068 Patent was

duly and legally issued by the United States Patent and Trademark Office on August 11, 2009. A

true and correct copy of the ’068 Patent is attached as Exhibit 1.

        16.     On information and belief, Samsung makes, uses, offers for sale, sells, and/or

imports certain products (“Accused Products”), including Galaxy J7, Galaxy J3, Galaxy J2, Galaxy

A6, Galaxy A6 Plus, Galaxy S7, Galaxy S7 Edge, Galaxy S7 Active, Galaxy S8, Galaxy S8+,

Galaxy S8 Active, Galaxy Fold, Galaxy Z Fold2 5G Galaxy A80, Galaxy A71 5G, Galaxy A71

5G UW, Galaxy A51, Galaxy A51 5G, Galaxy A51 5G UW, Galaxy A50, Galaxy A20, Galaxy

S9, Galaxy S9+, Galaxy S10, Galaxy S10+, Galaxy S10 5G, Galaxy S10 Lite, Galaxy S10e, Note




                                                  4
   Case 2:20-cv-00307-JRG Document 1 Filed 09/15/20 Page 5 of 9 PageID #: 5




8, Note 9, Note 10, Note 10 5G, Note 10+, Note 10+ 5G, Galaxy S20, Galaxy S20+, Galaxy S20

5G, Galaxy S20 Ultra 5G, Galaxy Note20 5G, Galaxy Note20 Ultra 5G, Galaxy Z Flip, Galaxy Z

Flip 5G, that directly infringe, literally and/or under the doctrine of equivalents, at least claims 13-

17 of the ’068 Patent.

        17.     Samsung also knowingly and intentionally induces infringement of at least claims

13-17 of the ’068 Patent in violation of 35 U.S.C. §271(b). Through the filing and service of this

Complaint, Samsung has had knowledge of the ’068 Patent and the infringing nature of the

Accused Products. Despite this knowledge of the ’068 Patent, Samsung continues to actively

encourage and instruct its customers and end users (for example, through user manuals and online

instruction materials on its website) to use the Accused Products in ways that directly infringe

the ’068 Patent. Samsung does so knowing and intending that its customers and end users will

commit these infringing acts. Samsung also continues to make, use, offer for sale, sell, and/or

import the Accused Products, despite its knowledge of the ’068 Patent, thereby specifically

intending for and inducing its customers to infringe the ’068 Patent through the customers’ normal

and customary use of the Accused Products.

        18.     The Accused Products satisfy all claim limitations of at least claims 13-17 of

the ’068 Patent. A claim chart comparing independent claim 13 of the ’068 Patent to a

representative Accused Product, Samsung Galaxy S20 5G, is attached as Exhibit 2.

        19.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Samsung has injured Solas and is liable for infringement of the ’068 Patent

pursuant to 35 U.S.C. §271.

        20.     As a result of Samsung’s infringement of the ’068 Patent, Solas is entitled to

monetary damages in an amount adequate to compensate for Samsung’s infringement, but in no




                                                   5
   Case 2:20-cv-00307-JRG Document 1 Filed 09/15/20 Page 6 of 9 PageID #: 6




event less than a reasonable royalty for the use made of the invention by Samsung, together with

interest and costs as fixed by the Court.

        21.     Samsung’s infringing activities have injured and will continue to injure Solas,

unless and until this Court enters an injunction prohibiting further infringement of the ’068 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                             COUNT II

                      INFRINGEMENT OF U.S. PATENT NO. 7,868,880

        22.     Solas realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        23.     Solas owns by assignment all rights, title, and interest in U.S. Patent No. 7,868,880

(the “’880 Patent”), entitled “Display Apparatus and Drive Control Method Thereof.” The ’880

Patent was duly and legally issued by the United States Patent and Trademark Office on January

11, 2011. A true and correct copy of the ’880 Patent is attached as Exhibit 3.

        24.     On information and belief, Samsung makes, uses, offers for sale, sells, and/or

imports certain products (“Accused Products”), including Galaxy J7, Galaxy J3, Galaxy J2, Galaxy

A6, Galaxy A6 Plus, Galaxy S7, Galaxy S7 Edge, Galaxy S7 Active, Galaxy S8, Galaxy S8+,

Galaxy S8 Active, Galaxy Fold, Galaxy Z Fold2 5G Galaxy A80, Galaxy A71 5G, Galaxy A71

5G UW, Galaxy A51, Galaxy A51 5G, Galaxy A51 5G UW, Galaxy A50, Galaxy A20, Galaxy

S9, Galaxy S9+, Galaxy S10, Galaxy S10+, Galaxy S10 5G, Galaxy S10 Lite, Galaxy S10e, Note

8, Note 9, Note 10, Note 10 5G, Note 10+, Note 10+ 5G, Galaxy S20, Galaxy S20+, Galaxy S20

5G, Galaxy S20 Ultra 5G, Galaxy Note20 5G, Galaxy Note20 Ultra 5G, Galaxy Z Flip, Galaxy Z

Flip 5G, that directly infringe, literally and/or under the doctrine of equivalents, at least claims 2-




                                                  6
   Case 2:20-cv-00307-JRG Document 1 Filed 09/15/20 Page 7 of 9 PageID #: 7




40 of the ’880 Patent.

       25.     Samsung also knowingly and intentionally induces infringement of at least claims

2-40 of the ’880 Patent in violation of 35 U.S.C. §271(b). Through the filing and service of this

Complaint, Samsung has had knowledge of the ’880 Patent and the infringing nature of the

Accused Products. Despite this knowledge of the ’880 Patent, Samsung continues to actively

encourage and instruct its customers and end users (for example, through user manuals and online

instruction materials on its website) to use the Accused Products in ways that directly infringe

the ’880 Patent. Samsung does so knowing and intending that its customers and end users will

commit these infringing acts. Samsung also continues to make, use, offer for sale, sell, and/or

import the Accused Products, despite its knowledge of the ’880 Patent, thereby specifically

intending for and inducing its customers to infringe the ’880 Patent through the customers’ normal

and customary use of the Accused Products.

       26.     The Accused Products satisfy all claim limitations of at least claims 2-40 of the ’880

Patent. A claim chart comparing independent claims 2, 3, and 25 of the ’880 Patent to a

representative Accused Product, the Samsung Galaxy S20 5G, is attached as Exhibit 4.

       27.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Samsung has injured Solas and is liable for infringement of the ’880 Patent

pursuant to 35 U.S.C. §271.

       28.     As a result of Samsung’s infringement of the ’880 Patent, Solas is entitled to

monetary damages in an amount adequate to compensate for Samsung’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Samsung, together with

interest and costs as fixed by the Court.

       29.     Samsung’s infringing activities have injured and will continue to injure Solas,




                                                 7
   Case 2:20-cv-00307-JRG Document 1 Filed 09/15/20 Page 8 of 9 PageID #: 8




unless and until this Court enters an injunction prohibiting further infringement of the ’880 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                     PRAYER FOR RELIEF

        WHEREFORE, Solas respectfully requests that this Court enter:

        a.       A judgment in favor of Solas that Samsung has infringed, either literally and/or

under the doctrine of equivalents, the ’068 Patent and the ’880 Patent;

        b.       A permanent injunction prohibiting Samsung from further acts of infringement of

the ’068 Patent and the ’880 Patent;

        c.       A judgment and order requiring Samsung to pay Solas its damages, costs, expenses,

and pre-judgment and post-judgment interest for Samsung’s infringement of the ’068 Patent and

the ’880 Patent; and

        d.       A judgment and order requiring Samsung to provide an accounting and to pay

supplemental damages to Solas, including without limitation, pre-judgment and post-judgment

interest;

        e.       A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Solas its reasonable attorneys’ fees against Samsung; and

        f.       Any and all other relief as the Court may deem appropriate and just under the

circumstances.

                                 DEMAND FOR JURY TRIAL

        Solas, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of any

issues so triable by right.

Dated: September 15, 2020                     Respectfully submitted,

                                              By: /s/ Reza Mirzaie


                                                  8
Case 2:20-cv-00307-JRG Document 1 Filed 09/15/20 Page 9 of 9 PageID #: 9



                                 Reza Mirzaie (CA SBN 246953)
                                 Paul A. Kroeger (CA SBN 229074)
                                 Philip X. Wang (CA SBN 262239)
                                 Kent N. Shum (CA SBN 259189)
                                 Jonathan Ma (CA SBN 312773)
                                 RUSS AUGUST & KABAT
                                 12424 Wilshire Blvd., Ste. 1200
                                 Los Angeles, CA 90025
                                 Telephone: (310) 826-7474
                                 Facsimile: (310) 826-6991
                                 Email:      rmirzaie@raklaw.com
                                              pkroeger@raklaw.com
                                             pwang@raklaw.com
                                             kshum@raklaw.com
                                             jma@raklaw.com

                                 Attorneys for Plaintiff Solas OLED Ltd.




                                   9
